Citation Nr: 1022294	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-12 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for claimed atopic 
dermatitis, to include as due to exposure to herbicides and 
fluorocarbons.  

2.  Entitlement to service connection for claimed atopic 
dermatitis, to include as due to exposure to herbicides and 
fluorocarbons.  




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
October 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the RO.  

Of preliminary importance, the claim of service connection 
was previously denied in an unappealed rating decision dated 
in May 2004.  

The most recent attempt by the Veteran to reopen the claim 
was received by VA in July 2005.  Although the RO adjudicated 
the claims on the merits in the November 2005 rating 
decision, the Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).   

During the course of the appeal, the Veteran was afforded an 
RO hearing before a Decision Review Officer (DRO) in August 
2009.  

The Veteran also testified at a hearing held at the RO before 
the undersigned Veterans Law Judge in March 2010.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  A May 2004 rating decision denied the Veteran's claim of 
service connection for claimed atopic dermatitis, to include 
as due to exposure to herbicides and fluorocarbons; the 
Veteran was notified in writing of the determination, but did 
not timely appeal.  

3.  The evidence submitted since the RO's May 2004 rating 
decision is new as it is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial, and relates to an unestablished fact necessary to 
substantiate the claim of service connection.  

4.  The currently demonstrated skin disorder, claimed as 
atopic dermatitis is shown as likely as not to have its 
clinical onset during his period of active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of service connection for atopic dermatitis, to 
include as due to exposure to herbicides and fluorocarbons.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by atopic dermatitis is due to disease 
or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duties to notify and 
to assist claimants in the development of their claims.  VA 
regulations for the implementation of VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, the Board finds that further discussion of 
VCAA is not necessary at this time.  


Legal Criteria

A. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. § 7104(b), 7105(c) 
(West 2002 & Supp. 2009).  

However, with exception, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  

Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id.  at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence previously of record, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  


B. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

The record establishes that the Veteran served on active duty 
in the Republic of Vietnam.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307.  

Particular diseases are deemed associated with herbicide 
exposure, under VA law, and shall be service-connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are 
met, and they become manifest to a degree of 10 percent or 
more, even though there is no record of such disease during 
service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  



Analysis

Initially, the Board notes that the Veteran was initially 
denied service connection for a skin condition on both hands, 
secondary to Agent Orange exposure in an October 2001 RO 
rating decision.  Further, he was denied service connection 
for a skin condition in both hands due to the exposure to 
fluorocarbons in a February 2002 RO rating decision.  

As noted, in a rating decision dated in May 2004, the RO 
denied the claim, based on a finding that the evidence failed 
to establish that the Veteran's dermatitis was either 
incurred in or was caused by service.  The Veteran was 
notified in writing of this action and his appellate rights 
and did not timely appeal.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the May 2004 rating 
action included the Veteran's service treatment records, 
private treatment records, records referable to internet 
research, a VA examination report, and various written 
statements by the Veteran.  

In a VA Form 21-4138, Statement in Support of Claim, received 
in July 2005, the Veteran again petitioned that his claim of 
service connection for atopic dermatitis be reopened.  

The evidence added to the record includes various VA and 
private treatment records, lay statements and written 
statements provided by the Veteran and his representative, as 
well as testimony provided at his recent hearings.  

Based on a comprehensive review of the record, the Board 
finds the evidence added since the May 2004 rating decision 
regarding the claim of service connection for atopic 
dermatitis provides a more complete picture of the 
circumstances surrounding the origin of the skin disorder, 
see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and 
thus it is new and material for the purposes of reopening the 
claim.  

Specifically, the VA and private treatment records, and the 
Veteran's, his mother's, and his representative's oral and 
written statements are new, in that they have not been 
considered by the RO.  They are also material in that they 
tend to relate to previously unestablished information in 
support of the claim.  Therefore, this evidence is new and 
material, and the claim is deemed reopened.  

The Veteran asserts that he developed a skin disorder as the 
result of handling various chemicals, to include 
fluorocarbons, while serving as a refrigeration and air 
conditioning specialist including in the Republic of Vietnam.  
Specifically, he reports cleaning  parts of refrigeration and 
air conditioning units when he put his hands in chemicals to 
clean the parts.  

These assertions are supported by service records confirming 
the Veteran's extended duty as a refrigeration and air 
conditioning specialist whose duties included repairing, 
maintaining and operating refrigeration and air compressing 
equipment, along with various oral and written statements 
provided by the Veteran, his mother and representative that 
serve to corroborate his reported symptomatology.  

As noted, the record demonstrates that the Veteran served in 
Vietnam during his active duty service, and hence may qualify 
for the presumption delineated in 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. §§ 3.307 and 3.309(e), which indicates that 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  

However, none of the identified skin conditions including 
tinea mannus, tinea corpora, recurrent skin rash, eczema, 
seborrheic keratosis, moles and nevi are listed as disease 
processes that have been associated with exposure to certain 
herbicide agents by regulation.  See 38 C.F.R. § 3.309(e).  
As such, the Board finds that the Veteran cannot  avail 
himself of the presumptive provisions of 38 C.F.R. §§ 3.307 
and 3.309 in order to establish service connection for the 
claimed disability.  

However, the service treatment records, dated in March 1969, 
April 1972, and June 1972, show findings of a boil on the 
Veteran's left leg and calf with a history of furuncle, a 
boil on the right arm with furuncle of the right axilla, 
pediculosis pubis, breaking out and itching and generalized 
pruritis for 30 days without rash.  

Further, the VA and private treatment records, dated from 
April 1980 to June 2007, show findings of skin irritation in 
both hands, dermatitis-like reaction in the palms of both 
hands, fungal infection, ring worm of both hands, rash and 
itching on the anterior surface of both wrists and lower 
forearms, rash on back, hips, legs, hands and gums, 
seborrheic keratosis, moles, nevi, tinea mannus, skin 
irritation in the hands and face, eczema of the hands, tinea 
corpora, tingling in the hands, itching in the ears, and 
dyshidrotic eczema.  

Additionally, the Veteran testified during his hearings that 
he first underwent treatment for his skin disorder beginning 
in 1973.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006).  As a lay person, the Veteran 
is competent to report experiencing symptoms of an ongoing 
skin disorder since 1973.  

Significantly, in an October 2003 statement, a private 
physician noted that the Veteran had service in Vietnam where 
he was exposed to fluorocarbons due to his job and exhibited 
some side effects.  

The physician opined that one could not rule out the 
possibility that the Veteran had a reaction to these 
fluorocarbons while in service and experienced a rash, which 
was felt to by fungal but did not responded to treatment.  
The physician concluded that there was a good possibility 
that the chemical contact in service could be causing his 
current rash, and indicated that the Veteran had had his rash 
since his service.  

In conjunction with the current appeal, a VA skin examination 
was order in April 2004.  Here, the examiner noted the in-
service history of treatment for furuncles, pediculosis 
pubis, boils, and pruritis, and his post-service employment 
history of working for various companies where he might have 
been exposed to chemicals.  
The Veteran complained of itching and peeling of his skin 
with break outs and at times bleeding with pus.  He endorsed 
treatment with Betamethasone ointment, Fluocinonide cream, 
Pertopic, Triamcinolone Acetate, Desonide cream, FDR 
lipocream, and Atarax.  

On examination, the examiner observed findings of some 
excoriated areas and dry scaly areas on the back of both 
hands and dry, excoriated areas on the left back.  The palms 
were noted to be normal. The Veteran was diagnosed with 
atopic dermatitis.  

The examiner opined that exposure to Freon did not cause the 
Veteran's current skin disorder.  The examiner noted that the 
Veteran probably had bacterial infection on active duty, and 
had fungal infections after active duty; therefore, it is 
more likely than not that the Veteran's problems are not 
related to fluorocarbon exposure.  

In reviewing the entire record, the Board finds the evidence 
to be in relative equipoise in showing that the currently 
demonstrated atopic dermatitis as likely as not is due to a 
pattern of exposure to fluorocarbons or other chemicals that 
initially began in connection his duties performed during his 
period of active service.  

Moreover, the April 2004 VA examiner could not offer an 
opinion that would rule out the possibility that the claimed 
skin symptomatology was initially manifested during the 
Veteran's period of active service.  

The Board has the authority to "discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  

Accordingly, in resolving all reasonable doubt to the 
Veteran, service connection for atopic dermatitis is 
warranted.  




ORDER

As new and material evidence has been received to reopen the 
claim of service connection for atopic dermatitis; the appeal 
to this extent is allowed and subject to further action.  

Service connection for atopic dermatitis is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


